Citation Nr: 1640702	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  09-15 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for vertigo/peripheral vestibular disorder, to include as secondary to service-connected bilateral hearing loss and tinnitus.

2.  Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel




INTRODUCTION

The Veteran had active duty service with the United States Army from August 1966 to August 1968, and from October 1976 to February 1978.  His second period of active duty has been characterized by an other than honorable conditions discharge.

This appeal comes to the Board of Veterans' Appeals ("Board") from August 2007 and March 2009 rating decisions by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Oakland, California (hereinafter Agency of Original Jurisdiction ("AOJ")).  

The Veteran's claim for service connection of his vertigo/peripheral vestibular disorder was previously before the Board in July 2012 and was remanded for further development.  However, the Board finds the remand directives were not substantially completed, as the Veteran was provided with an inadequate VA examination and proper development was not completed.  As will be discussed in greater detail below, the Board finds another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the Board notes that this appeal was processed using the paperless Veterans Benefit Management System ("VBMS") and Virtual VA claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran filed a claim for service connection for his vertigo/peripheral vestibular disorder in October 2006.  In a July 2007 letter in support of his claim, the Veteran reported that he complained of feeling dizzy "many" times while in service.  He additionally alleged he sought medical treatment for his dizziness, on numerous occasions, after he left service in August 1968.  See July 2007 Statement in Support of Claim.  For example, the Veteran reported he fell while at work with the United States Postal Service ("USPS") in 1971.  After falling down at work, the Veteran was directed by his employer, the USPS, to seek medical treatment.  As a result of this medical treatment, the Veteran reports he was diagnosed with vertigo in 1971.  

In light of these reports, the AOJ was directed to obtain the Veteran's medical records from the USPS.  See Board's July 2012 Remand Order.  The RO made two unsuccessful attempts to obtain these records in October 2014 and May 2015.  However, no response was received from the USPS as to whether any records exist or were available for the RO's review.  Following these two unsuccessful attempts,  the Veteran was notified that the VA was unable to obtain any records from the USPS and that the VA had determined these records were therefore "unavailable for review."  See June 2015 Notification Letter.  

The VA has a duty to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of this duty, the VA shall make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  The standard by which the VA must apply this is slightly different depending on whether the records sought are in the custody of a Federal department or agency or whether the custodian is a private entity.  Specifically, for Federal records, the VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  See 38 C.F.R. § 3.159(c)(2) (2015).  The VA may only conclude that no further efforts are necessary when the Federal department or agency advises the VA that the requested records do not exist or the custodian does not have them.  Id.  Therefore, the VA regulations specify that a negative response is necessary before the VA may conclude that the requested records are "unavailable" for review.  As no negative response was received from the USPS, the AOJ is directed to continue its efforts in obtaining the Veteran's records from this agency. 

The Board finds further development is required to obtain the Veteran's private treatment records.  Specifically, the Veteran reported he received treatment from the private medical facility of Greenbrea Hospital, which is part of the University of California at San Francisco.  See March 2014 VA 21-4142 Authorization Form.  Additionally, private medical records from a "Dr. Piepergerdes," including an August 2011 consultation, are referenced in the evidentiary record, but have not yet been associated with the Veteran's file.  See August 2014 VA Examination, where the examiner summarizes an August 2011 ENT consult with Dr. Piepergerdes.

The VA is required to make reasonable efforts to obtain all relevant records, including private records or state government records, which the Veteran adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  Reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  While the Veteran is required to cooperate fully with the VA's efforts and provide adequate information to authorize the release of existing records in an acceptable form, the Veteran is not required to provide specific addresses.  38 C.F.R. § 3.159(c)(1).  Therefore, the AOJ should use the information provided in the March 2014 authorization to make a reasonable effort at locating the address for the Greenbrea Medical Hospital in order to secure any outstanding private treatment records.  

The Board additionally finds the VA examination conducted in August 2014 is inadequate for purposes of determining the etiology of the Veteran's vertigo/peripheral vestibular disorder.  In the Board's July 2012 Remand Order, the RO was directed to obtain a VA examination and opinion as to the etiology of the Veteran's vertigo/peripheral vestibular disorder.   Based upon a review of the Veteran's medical records, the examiner opined the Veteran's current vertigo/peripheral vestibular disorder was less likely than not service connected because of the lack of treatment in the years immediately following his separation from service.  However, this conclusion does not take into account the Veteran's lay reports of symptoms during service and his reports of treatment for dizziness in 1971.  Similarly, the VA examiner cited to the gap in treatment as evidence that the Veteran's bilateral hearing loss and tinnitus did not aggravate his vertigo/peripheral vestibular disorder.  In reaching this conclusion, the VA examiner failed to address the Veteran's submission of medical literature, which may support a link between a vertigo/peripheral vestibular disorder and a bilateral hearing loss and tinnitus disability. 

A VA examiner must consider and directly address the Veteran's lay statements regarding continuity of symptoms through the years as they relate to his current disability.  See, e.g., Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Moreover, a nexus medical opinion which does not address all theories of entitlement, including secondary service connection, is inadequate on its face.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Accordingly, a new medical examination and opinion is necessary in order to provide evidence, specific to the Veteran, regarding the etiology of his disability.

As for the service-connected bilateral hearing loss, a remand is required for a more current VA audiology examination.  The Veteran was last provided a VA audiology examination in connection with his service-connected bilateral hearing loss in June 2007.  Although the Board remanded the Veteran's claims in July 2012 for a new VA examination addressing his vertigo claim, no new audio examination was conducted in the responsive August 2014 VA examination.  Rather, the examiner referred to the Veteran's June 2007 audiogram from the Palo Alto VAMC.  See August 2014 VA Examination.  

The Veteran has alleged his service connected bilateral hearing loss has worsened since the time of his June 2007 VA audio examination.  See November 2015 Statement in Support of Claim.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, and the evidence of record is otherwise insufficient to evaluate the appeal, an additional VA examination is appropriate.  See VAOPGCPREC 011-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Therefore, a VA audiology examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected bilateral hearing loss disability.  

Lastly, the Board notes the evidentiary record contains a January 2011 statement from the Veteran regarding receipt of an "SSA check."  See January 2011 Letter.  This letter indicates the Veteran may be receiving some form of a benefit from the Social Security Administration ("SSA").  To resolve this ambiguity, the RO is directed to follow-up with the Veteran as to whether these SSA benefits are SSA disability benefits or retirement benefits.  If the Veteran is receiving SSA disability benefits, the RO is directed to obtain the Veteran's application for SSA benefits,  including the determination, and any records upon which the determination was made, which are not yet of record.  These SSA records may be relevant to the claim on appeal, especially if they contain medical treatment concerning the Veteran's vertigo/peripheral vestibular disorder and any medical treatment records from private physicians.  As such, remand is required to obtain these records and associate them with the claims file.  See 38 U.S.C. § 5103A(c)(3); 38 C.F.R. § 3.159(c); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Board greatly regrets the additional delay in resolving this claim, which has already been pending for over nine years.  Unfortunately, as discussed above an additional remand is required.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ is directed to make additional attempts at retrieving the Veteran's employment and any related medical records from the USPS, a federal agency, dated in the early 1970s.  A negative response must be obtained from the USPS before the AOJ may conclude that any further attempts at retrieving the Veteran's records would be futile or conclude that the records do not exist. 

In requesting these records from the USPS, the AOJ is directed to use the address/location provided by the Veteran in his March 2014 VA 21-4142 Authorization Form.  Specifically, the Veteran states he worked at the USPS Main Branch, located in San Rafael, California.  This location differs from the AOJ's October 2014 and May 2015 attempts to collect records from a USPS "in/near Oakland," California.  To secure a response, the AOJ may also contact the USPS by phone, if necessary. 

All attempts to secure these records, and any response received, should be documented in the claims file.  If no records are available, a negative response to that effect is required and should be documented in the file, and the Veteran must be notified.

2.  The AOJ is directed to obtain private treatment records from the Greenbrea Medical Center/Hospital and all treatment records with Dr. Piepergerdes, including the August 2011 ENT consultation referenced in the August 2014 VA examination.  The AOJ should contact the Veteran and ask that he complete and return the necessary authorization (VA Form 21-4142) for the VA to obtain the private medical records from the Greenbrea Medical Facility and from Dr. Piepergerdes.  

The Veteran has previously provided the dates he received treatment at the Greenbrea Medical Center.  Therefore, the Veteran should be asked provide the full names of the providers who treated him, the specific dates of treatment, and any address or telephone information.  As the Veteran has previously stated he cannot remember the address of the Greenbrea Medical Facility, the AOJ may locate the address through an internet search.  The Veteran is also asked to provide the records himself if he has them in his possession.  If he provides a completed release form authorizing the VA to obtain these confidential treatment records, then attempt to obtain them.  If no records are available, documentation to that effect is required and should be associated with the file. 

3.  The AOJ is directed to contact the Veteran to clarify whether he is receiving SSA disability benefits.  If the Veteran confirms he is receiving SSA disability benefits, and not retirement benefits, the AOJ should obtain all records from SSA, to include any award of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

4.  After this development has been completed, the AOJ is directed to obtain all updated medical treatment records from the Palo Alto VAMC, and any other VA medical facilities which the Veteran has sought treatment from, to include any and all treatment records for bilateral hearing loss, tinnitus, and vertigo/peripheral vestibular disorder.

5.  After any additional records are associated with the claims file, the AOJ must provide the Veteran with a new VA examination.  Access to the claims file must be made available to the VA examiner for review.

The VA examiner is first asked to provide the Veteran with an appropriate VA audiology examination to ascertain the current severity and manifestations of the service connected bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner must also discuss the effect of the Veteran's bilateral hearing loss on his occupational functioning and daily activities.  The appropriate Disability Benefits Questionnaire ("DBQ") for hearing loss must be utilized.  An explanation for all opinions must be provided.

Secondly, the VA examiner is asked to conduct any examinations necessary to duly and fairly offer an opinion with relation to the etiology of the Veteran's current vertigo/peripheral vestibular disorder.  In conducting the examination, the examiner should review the Veteran's documented medical history, for both bilateral hearing loss and a vertigo/peripheral vestibular disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the lay history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

That said, the examiner is asked to offer an opinion on the following questions: 

(A)  Is it at least as likely as not that the Veteran's current vertigo/peripheral vestibular disorder is related to or first manifested during the Veteran's honorable period of active duty service, from August 1966 through August 1968? 

(B)  Is it at least as likely as not that the Veteran's current vertigo/peripheral vestibular disorder was caused by or aggravated by his current service connected bilateral hearing loss or bilateral tinnitus?  

Simply stated, the VA examiner should discuss whether the medical literature supports the development of vertigo/peripheral vestibular disorder from symptoms of bilateral hearing loss and/or tinnitus for this particular Veteran.  The VA examiner should also discuss whether there was a worsening of the Veteran's vertigo/peripheral vestibular disorder due to his bilateral hearing loss and/or tinnitus. 

In rendering the above opinions, the examiner must consider and address the following evidence: 

(1) a July 1968 diagnosis for bilateral sensorineural hearing loss, with acoustic trauma suspected; 

(2) the Veteran's prescriptions for Dramamine dated July 2007,  prescriptions for Meclizine in August 2011, and other subsequent prescriptions for motion sickness and vertigo medications; 

(3) the Veteran's assertion that he was diagnosed with vertigo in 1971 at the Greenbrea Medical Center (mentioned during a March 2004 physical examination and in a July 2007 letter to the VA); 

(4) the medical literature submitted by the Veteran showing a link between symptoms of bilateral hearing loss and tinnitus and "benign paroxysmal positional vertigo;" 

(5) the Veteran's MOS as a combat engineer/demolition expert from August 1966 through August 1968; and 

(6) any denials of symptoms of vertigo or dizziness made by the Veteran, such as during his separation examination in July 1968 and any subsequent physical examinations.  

The examiner should also consider the Veteran's lay statements regarding continuity of his vertigo/peripheral vestibular symptoms throughout the years.  This includes: 

(1) the Veteran's reports of "dizziness" and being left "deaf for a few days with ringing in [his] ears which included feeling dizzy" following one explosion during work in service as a demolition expert; 

(2) the Veteran's statement that he complained of feeling "dizzy many times" while in service; 

(3) statements that he felt dizzy following his separation from service and fell down while working at the USPS and received treatment for vertigo at the Greenbrea medical center in 1971; and 

(4) the Veteran's assertions that he has experienced symptoms of dizziness since his separation from military service in August 1968. 

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

6.  The AOJ should then review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issues on appeal: (1) entitlement to service connection for vertigo/peripheral vestibular disorder, to include as secondary to service connected bilateral hearing loss and tinnitus and (2) entitlement to an initial compensable rating for bilateral hearing loss.  If the benefits sought are not granted, then the AOJ should issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


